         Case 3:19-cv-00780-SB          Document 25       Filed 09/23/20      Page 1 of 2




H. Peter Evans, OSB 012532
Attorney for Plaintiff
Evans & Evans, PC
520 SW Sixth Avenue, Suite 1050
Portland, OR 97204
Ph. 503-200-2723; Fx. 360-828-8724
peter@evans-evans.com



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 FRANCISCO M. DOJAQUEZ,
                                                   Case No. 3:19-cv-00780-SB
                                 Plaintiff,

                        v.                         ORDER FOR FEES UNDER THE
                                                   EQUAL ACCESS TO JUSTICE ACT, 28
 COMMISSIONER, SOCIAL SECURITY                     U.S.C. § 2412(d)
 ADMINISTRATION,

                                 Defendant.

       It is hereby ORDERED that fees in the amount of $7,914.93 shall be awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). The parties agree that attorney

and paralegal fees in the amount of $7,914.93 will be paid to Plaintiff’s attorney, subject to

verification that Plaintiff does not have a debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

H. Peter Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiff’s attorney’s office at the address stated above.


ORDER FOR EAJA FEES - 1
        Case 3:19-cv-00780-SB       Document 25   Filed 09/23/20   Page 2 of 2




IT IS SO ORDERED.

DATED this 23rd day of September, 2020.




                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge



Proposed Order submitted on September 22, 2020.

/s/ H. Peter Evans
H. Peter Evans, OSB 012532
Attorney for Plaintiff




ORDER FOR EAJA FEES - 2
